Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 1 of 13 PageID: 759




                      EXHIBIT H
 Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 2 of 13 PageID: 760



NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                Criminal Action No. 19-CR-246 (JAD)
 v.
                                                               OPINION
 CREAGHAN HARRY,

       Defendant.


JOSEPH A. DICKSON, U.S.M.J.

       This matter comes before the Court upon Defendant Creaghan Harry's application for

release pending trial, pursuant to 18 U.S.C. § 3142. The undersigned held hearings on this issue

on May 30, 2019, July 11, 2019, August 5, 2019, and September 5, 2019.            After carefully

considering Defendant's application, the United States of America's objections, and for good

cause shown; and

I.     PROCEDURAL HISTORY

       On or about April 5, 2019, a Grand Jury returned a six-count Indictment charging

Defendant Harry with: (1) one count of Conspiracy to Defraud the United States and Pay and

Receive Kickbacks, in violation of 18 U.S.C. § 371; (2) four counts of Soliciting and Receiving of

Health Care Kickbacks, in violation of 42 U.S.C. § 1320a-7b(b )(1 )(B) and 18 U.S.C. § 2; and (3)

one count of Conspiracy to Commit Money Laundering, in violation of 18 U.S.C. § l 956(h).

Authorities arrested Defendant, who had an initial appearance before the Hon. Michael A.

Hammer, U.S.M.J. on May 23, 2019. (Minutes of May 23, 2019 Hr'g, ECF No. 13). Magistrate

Judge Hammer set the matter for a bail hearing before the undersigned. (Id.).
 Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 3 of 13 PageID: 761



       This Court held an initial bail hearing on May 30, 2019. (See generally, Tr. of May 30,

2019 Hr'g, ECF No. 22). The Government moved for detention and Defendant cross-moved for

release pending trial.   Following that hearing, the undersigned reserved on Defendant's bail

application, granted the Government's motion for detention, and Ordered that Defendant be

detained without prejudice to Defendant's pending bail application. (May 30, 2019 Order of

Detention Pending Trial, ECF No. 21 ).      This Court held another hearing on Plaintiffs bail

application on July 11, 2019. At the conclusion of that proceeding, the Court reserved its decision

and Ordered the parties to submit additional briefing on various, discrete issues. (Minutes of July

11, 2019 Hr'g, ECF No. 30). The Court also once again Ordered that Defendant remain in

detention. (Id.).

       The parties submitted supplemental letter briefing on or about July 23, 2019 (Defendant),

July 30, 2019 (the Government), August 1, 2019 (the Government), and August 4, 2019

(Defendant). The Court held a third hearing on Defendant's bail application on August 5, 2019.

The Court once again reserved on Defendant's application so as to have the opportunity to fully

consider and evaluate the parties' positions, and to allow time for the completion of inquiries

regarding Defendant's potential third-party custodians. The Court conducted a fourth and final

hearing on Defendant's application on September 5, 2019, at which time it directed the parties to

submit additional briefing on several discrete issues. Defendant and the Government submitted

that briefing by letters dated September 19, 2019 and September 30, 2019, respectively. Defendant

filed a supplemental response on October 24, 2019.

II.     LEGALSTANDARD

        The Eighth Amendment to the United States Constitution provides that "[ e ]xcessive bail

shall not be required ... " U.S. Const. Amend. VIII. Although the Eighth Amendment does not



                                                 2
 Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 4 of 13 PageID: 762



"grant an absolute right to bail, there is a substantive liberty interest in freedom from confinement."

United States v. Perry, 788 F. 2d 100, 112 (3d Cir. 1986). Consistent with these principles, the

Bail Reform Act of 1984 (the "Act") favors pretrial release and imposes a duty on federal courts

to make determinations regarding the bail status of federal criminal defendants.             18 U.S.C.

§3142(a). Moreover, in the context of such bail determinations, the Act's provisions "effectively

limit judicial consideration ... to two relevant criteria: the risk that the defendant will flee and the

risk that he will pose a danger if admitted to bail." United States v. Provenzano, 605 F.2d 85, 93

(3d Cir. N .J. Aug. 21, 1979). The court must not only determine whether an applicant poses such

a risk, but also measure them "in terms of conduct that cannot be reasonably safeguarded against

by an imposition of conditions upon the release." Id. at 93-94. "Whenever a court can fashion the

conditions of an applicant's release in such a manner that the danger may be averted, it must do so

and grant the motion for release." Id. at 94 (emphasis added). It is therefore clear that the Court

must only deny bail "as a matter of last resort." Id.

        When evaluating the sufficiency of potential condit~ons of release, "the Court will consider

the so-called '3142(g) factors': 1) the nature and circumstances of the offense charged, including

whether the offense involves a controlled substance or firearm; (2) the weight of the evidence

against the person; (3) the history and characteristics of the person; and (4) the nature and

seriousness of the danger to any person or the community that would be posed by the person's

release." United States v. McIntyre, No. 16-13 (KM), 2018 U.S. Dist. LEXIS 5269, at *8 (D.N.J.

Jan. 10, 2018) (citing 18 U.S.C. § 3142(g); United States v. Traitz, 807 F.2d 322, 324 (3d Cir.

1986); United States v. Coleman, 777 F.2d 888, 892 (3d Cir. 1985)). "Pursuant to 18 U.S.C.

§3142(e), however, if after a detention hearing a court determines that 'no condition or

combination of conditions will reasonably assure the appearance of the person as required and the



                                                   3
 Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 5 of 13 PageID: 763



safety of any other person and the community,' the court must Order the detention of the person

before trial." United States v. Vargas, No. 13-2044 (JS), 2013 U.S. Dist. LEXIS 88944, at *12

(D.N.J. June 25, 2013). The Court notes that, "[i]f the government or court believes detention is

appropriate because there is a risk of flight, this must be proved by a preponderance of the

evidence."   Id. (citing United States v. Himler, 797 F.2d 156, 161 (3d Cir. 1986)).           "The

preponderance of the evidence standard requires the trier of fact to believe that the existence of a

fact is more probable than its nonexistence." Id. (citing U.S. v. Abdullahu, 488 F. Supp. 2d 433,

438 (D.N.J. 2007)).

III.   THE PARTIES' ARGUMENTS

       The Government argues, in essence, that Defendant is a flight risk and that no set of

conditions on his release would be sufficient to reasonably assure his appearance at trial, given his

substantial, potential criminal liability, foreign ties (dual Canadian/U.S. citizenship, extensive

foreign travel and business dealings resulting in Defendant having developed a level of comfort

living abroad), and financial means (potentially millions of dollars that remain unaccounted for,

and a suspicion that Defendant has hidden funds in offshore accounts). (Tr. of May 30, 2019 Hr'g

at 4:8-18:20). Moreover, the Government argues that Defendant's release would create an ongoing

danger of economic harm, as he may continue to engage in the conduct with which he has been

charged. (Id. at 12:14-20; 18:10-24). With regard to the "3142(g) factors", the Government

contends that each favors detention. (Id. at 11: 12-15 :22).

       Defendant argues that he has neither the means nor the inclination to flee, as the

Government has frozen all of his accounts, and his four children, with whom he maintains active,

close relationships, live in Florida. (Id. at 22:23-23:1; 23:9-20; 27:22-28:23). Defendant also

points to his ties to his community and charitable endeavors, (id. at 24:4-10), and argues that his



                                                  4
 Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 6 of 13 PageID: 764



release is essential to allow him to assist in the defense of his case, which will be complex and

involve "six terabytes of discovery." (Id. at 22: 18-22). Defendant requests pretrial release subject

to a $2.5 million bond co-signed by multiple suretors and secured by three pieces of real estate

owned by third-parties (in which the owners have a combined equity of nearly $1.4 million).

Defendant also initially offered to "subject himself to the most restrictive of conditions" of release,

such as home incarceration, the appointment of a third-party custodian, and anything else that the

Court deems necessary. (Id. at 29:2-16). When, during the September 5, 2019 hearing, the Court

indicated that it was considering releasing Defendant subject to several specific conditions,

however, Defendant sought (and was granted) leave to object to each those conditions.

       The Government objects to several of Defendant's proposed suretors, on the grounds that

certain of them may be witnesses to the crimes charged, have criminal records, or, with respect to

the mothers of Defendant's children, may have received money from "tainted" accounts. The

Government also objects to one of Defendant's proposed third-party custodians, Richard Schaffer,

on the grounds that Mr. Schaffer has a prior criminal history. (Tr. of July 11, 2019 Hr'g at 28:17-

20).

IV.     THE COURT'S FINDINGS

        The Court finds, based on a preponderance of the evidence presented to date, that there

would be a high risk of flight associated with Defendant's pretrial release. The Court likewise

understands that there could also be a risk that Defendant might engage in fraudulent activity,

similar to that charged in the Indictment, if released. The Court must, therefore, consider the

factors enumerated in 18 U.S.C. § 3142(g) to determine "whether there are conditions of release

that will reasonably assure" Defendant's appearance at trial and the safety of the community. 18

u.s.c. § 3142(g).


                                                   5
 Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 7 of 13 PageID: 765



       Considering factors 1 (the nature and circumstances of the offense charged) and 2 (the

weight of the evidence against the person), the Court notes that Defendant is charged with

orchestrating and participating in a massive fraudulent scheme involving, potentially, hundreds of

millions of dollars.    Given the severity of the charges and their associated penalties, and

considering Defendant's current age (51), Defendant may, if convicted, face a de facto life

sentence. Moreover, based on the Government's proffer, the Court finds that the weight of the

evidence against Defendant is considerable. These factors suggest a high risk of flight, and weigh

against release.

       The Court must next examine Defendant's "character, physical and mental condition,

family ties, employment, financial resources, length of residence in the community, community

ties, [and] past conduct," among other things. 18 U.S.C. § 3142(g)(3)(A). The record reflects that

Defendant has lived in Florida since at least 1996, has resided at the same address since 2001, and

has been an active member of his community. The record further reflects that Defendant has strong

familial ties in Florida, including four children who reside with him part-time. The record does

not indicate that Defendant has any prior criminal history.

        With regard to Defendant's financial resources, it appears that the Government has taken

steps to freeze his domestic bank accounts. While the Government has repeatedly suggested that

Defendant may have access to significant funds in offshore accounts or elsewhere, that appears to

be mere speculation. Defendant has explicitly denied that this was the case. (Tr. of May 30, 2019

Hr' g at 22 :23-23: 1). While the Government contends that it recently discovered that Defendant

willfully failed to disclose over a million dollars in available assets (i.e., suggesting that Defendant

intended to hide those assets in order to fund an absconsion), (Gov't Sept. 30, 2019 Letter at 1-2,




                                                   6
Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 8 of 13 PageID: 766



ECF No. 61 ), that argument appears to be factually incorrect. (See Def. Oct. 24, 2019 Letter at 2,

ECF No 71).

       In examining the "nature and seriousness of the danger to any person or the community

that would be posed by [Defendant's] release", 18 U.S.C. § 3142(g)(4), the Court acknowledges

that, given the nature of Defendant's alleged criminal activity, he would have the opportunity to

engage in similar activity post-release. The Court finds, however, that it would be possible to

minimize that risk through the imposition of home incarceration and the removal of Defendant's

internet access.

       After evaluating these risks, and considering Defendant's proposed bail package, as well

as Pretrial Service's investigation and recommendations, the Court finds that it is appropriate to

release Defendant from custody pending his trial, subject to several conditions that will reasonably

assure both his return for trial and the safety of the community. First, the Court finds that

Defendant's release must be secured by a bond in the amount of $2,500,000.00. That bond will

be co-signed or otherwise secured by several suretors, including individuals who have agreed to

post real estate with a total equity value of approximately $1,393,000.00. The Court acknowledges

that Pretrial Services recommended that Defendant's appearance bond be set in the amount of

$5,000,000.00. At this point, Defendant has been able to raise nearly $1,400,000.00 in partial

security, and others have agreed to co-sign a bond in the amount of $2,500,000.00. Defendant

argues that setting his bond at $5,000,000.00 would most likely render him unbailable, because

potential suretors would be afraid of the potential risk. The Court observes that this situation raises

two significant issues. First, courts should avoid setting a bond so high that a defendant has no

meaningful chance of ever making bail. Doing so would, in this Court's opinion, violate the Eighth

Amendment to the Constitution.         Second, the bond amount will impact potential suretors'



                                                   7
 Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 9 of 13 PageID: 767



willingness to step forward. In this case, the Court agrees that a $5,000,000.00 bond would be an

unreasonably high number. Even if the government is correct that Defendant orchestrated a

scheme that has resulted in in hundreds of millions of dollars in ill-gotten gains, that does not mean

that the people around Defendant who may serve as suretors must risk a relatively similar exposure.

       On the subject of suretors, the Court declines to adopt the Government's proposed bright-

line rule that would disqualify people from serving as suretors if there is a chance they may also

be witnesses to the alleged criminal conduct at issue. The case the Government has cited for that

proposition, United States v Martin, No. 13-CR-466-JSW-2 (KAW), 2015 WL 3464937, at *3

(N.D. Cal. May 29, 2015), mentions the witness issue in passing (along with the same proposed

suretor's multiple prior felony convictions), without any analysis or other discussion. This Court

believes that the more appropriate inquiry is whether a defendant's absconsion might significantly

jeopardize the suretor in some fashion, which serves to encourage the defendant to refrain from

placing his/her family, friends, and colleagues in such jeopardy. Put simply, in the limited amount

of time a court has to learn about and consider a defendant's characteristics, it must detennine

whether that defendant would be more or less likely to visit significant harm upon his family and

friends by absconding. The Court therefore finds that the best approach would be to consider each

potential suretor on a case-by-case basis. Here, three suretors have offered to pledge their homes

as partial security for an appearance bond. Two of those suretors, Lena Jarborg and Shawn Maley,

are the mothers of Defendant's children. If Defendant fails to appear for trial, Jarborg, Maley, and

their children (three of whom are minors), may lose their homes. That provides a strong motivation

for both Jarborg and Maley to ensure that Defendant does not abscond.               Similarly, given

Defendant's close relationship with his children, this would also provide an equally strong

motivation for Defendant himself. Indeed, when combined with the other restrictions described



                                                  8
Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 10 of 13 PageID: 768



herein, the fact that Defendant's absconsion could have such a devastating effect on his minor

children gives the Court adequate assurance that Defendant will appear for trial, notwithstanding

the Government's argument that certain of Jarborg and/or Maley's home equity may have been

acquired with tainted assets. The Government has not raised any objections with regard to Keith

Loring, the third proposed suretor who has offered to post his property as partial security. (Tr. of

July 11, 2019 Hr'g at 17:13-16).

       The Court must also address James Batmasian and Monte Harry, who have agreed to co-

sign an appearance bond. The Government objects to Batmasian serving as a co-signor, arguing

that he may be a potential witness to the criminal activity charged in the Indictment, and that he

also has a criminal record. (Government July 30, 2019 Letter at 3-4). With regard to the witness

issue, the Government argues that Batmasian' s dual role as a witness and suretor would necessarily

jeopardize either Batmasian's truthfulness (e.g., Batmasian may be loathe to provide incriminating

information, as that may make Defendant more likely to flee, to Batmasian's financial detriment) 1

or Defendant's appearance at trial (e.g., if Batmasian provides incriminating evidence, Harry will

lose any previous allegiance to Batmasian and, in turn, be less likely to care that his absconsion

would harm Batmasian). (Id.). While the Court appreciates the logic behind the Government's

argument, it would apply with equal force to every witness/suretor situation, and create the same

sort of bright line rule that this Court rejected above. With regard to Mr. Batmasian's criminal

record, the Government argues that, because Batmasian was previously convicted of a felony, his

promise to ensure that Defendant attends hearings "means little." (Id. at 4). The Court notes that

Mr. Batmasian is not simply offering the Court his promise. As a co-signor, Mr. Batmasian is also



1
 There is a countervailing thought: Defendant may be motivated to refrain from fleeing if he
believes that Batmasian is a witness who would might volunteer information out of anger if
Defendant's absconsion causes him financial hardship.
                                                 9
Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 11 of 13 PageID: 769



taking on a substantial financial commitment to Defendant's appearance.             Moreover, Mr.

Batmasian is not the only person motivated to ensure Defendant's appearance at trial. Several

suretors and, as described below, two third-party custodians, will also assist in that effort. The

Court is satisfied with Mr. Batmasian's status as a co-signor.         It does not appear that the

Government has any objection to Defendant's cousin, Monte Harry, serving as a co-signor. The

Court finds that Monte Harry is an appropriate co-signer.

       The Court therefore finds that Defendant's appearance bond shall be co-signed by James

Batmasian and Monte Harry, and shall be partially secured by the following pieces of real estate:

       1.) Lena Jarborg's property located at 136 Barefoot Cove, Hypoluxo, Florida, 33462

       {approximately $145,402 in equity)

       2.) Shawn Malley's property located at 19354 Skyridge Circle, Boca Raton, Florida, 33498

       (approximately $323,524 in equity)

       3.) Keith Loring's property located at 960 S. Shore Drive, Miami Beach, Florida, 33141

       (approximately $924,092 in equity).

       The Court further finds that, given the circumstances of this case, a third-party custodian

is necessary to reasonably assure Defendant's appearance at trial. While Defendant has proposed

potential third-party custodians in both the New Jersey/New York area and in Florida (while

expressing a strong preference for Florida, given the location of his children), the Court finds that

a custodian based in either New Jersey or New York would be most appropriate. The Court

understands that Defendant's cousin, Monte Harry, and uncle, Carlyle Harry, who reside at the

same location in Brooklyn, New York, have offered to serve as third-party custodians, and that

both are acceptable to Pretrial Services. They are likewise acceptable to the Court, which will

appoint them both as third-party custodians. The Court also understands that Monte Harry may



                                                 10
Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 12 of 13 PageID: 770



potentially move out of the residence at some point within the coming year. That is likewise

acceptable to the Court, as long as Carlyle Harry continues to reside with Defendant.

          Next, the Court finds that Defendant must be subject to home incarceration (24 hour lock

down) with location monitoring, and that his travel must be limited to medical necessities, court

appearances, and other activities specifically approved by the Court and Pretrial Services.

Defendant's travel is further restricted to New York and New Jersey.              Defendant must be

accompanied by a third-party custodian or his lawyers anytime he leaves the residence. Defendant

must surrender his passport(s) and any other travel documents, as well as those of his children, and

neither Defendant nor his children may apply for any new travel documents. Moreover, Defendant

may not engage in any employment at this time. Despite Defendant's arguments to the contrary,

(see Def. Sept. 19, 2019 Letter at 2-5), the Court finds that these conditions are necessary because,

as described above, Defendant's circumstances create a very real, and very substantial, risk of

flight.   The Court further finds that a combination of restrictive conditions, including home

incarceration (with a concomitant ban on leaving the third party custodians' residence for

employment purposes), are necessary to ensure Defendant's appearance at trial. The Court also

finds, based on the record to date, that these conditions represent the least restrictive means of

ensuring Defendant's appearance.

          Finally, the Court finds that, given the nature of the offenses charged in the Indictment and

the potential for Defendant to endanger the community by engaging in similar behavior if released

from custody, Defendant shall not be permitted to access the internet during his release. Any

"connected" devices in his residence must be password-protected and subject to monitoring by

Pretrial Services. Defendant argues that a computer ban would be unjustified, as "[t]here is not

one reference in the 15-page Indictment here to computer or Internet usage" and "no showing



                                                   11
Case 2:19-cr-00877-CCC Document 40-8 Filed 02/11/20 Page 13 of 13 PageID: 771



otherwise that Mr. Harry's access to a computer or the Internet poses a risk to the safety of the

community." (Id. at 3). Regardless of whether the Indictment in this matter contains the words

"computer" or "internet", it alleges an extensive, complex, international conspiracy that spanned

years, (see generally Indictment, ECF No. 1), and, the Government proffers, involved hundreds of

millions of dollars. (See Tr. of May 30, 2019 Hr'g at 4:19-25). For the Court to find that computers

or other connected devices played no role in that alleged endeavor would be to ignore the realities

of the modem world. In any event, the Government's proffer includes e-mails that Defendant

allegedly sent in furtherance of the conspiracy. The Court finds that, in order to reasonably assure

the safety of the community from economic danger, it must restrict Defendant's internet access.

V.     CONCLUSION

       Based on the foregoing, Defendant's application for release pending trial is GRANTED.

An appropriate form of Order Setting Conditions of Release accompanies this Opinion.

                                                      SO ORDERED




                                                 12
